Citation Nr: 0428824	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  03-03 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for residuals of prostate cancer, status post prostatectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to November 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Albuquerque, New Mexico Regional Office (RO) of the United 
States Department of Veterans' Affairs (VA).  In that 
decision, the RO granted service connection for status post 
prostatectomy due to prostate cancer.  The RO assigned staged 
ratings of 100 percent effective from February 25, 2002, and 
20 percent effective from September 1, 2002.  The veteran is 
appealing the 20 percent rating, seeking a higher rating for 
the period from September 1, 2002 forward.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Under the rating schedule, after cessation of treatment of 
prostate cancer, if there is no local reoccurrence or 
metastasis, residuals are rated based on voiding dysfunction 
or renal dysfunction, whichever is predominant.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7528 (2004).  The veteran has 
reported having voiding dysfunction.  The criteria for rating 
voiding dysfunction are at 38 C.F.R. § 4.115a (2004).  The 
veteran had a VA medical examination in November 2002.  The 
report of that examination noted the veteran's report of 
voiding dysfunction, but did not provide history or findings 
that were sufficiently detailed to apply the rating criteria.  
Therefore, the veteran should receive a new examination to 
obtain additional information relevant to the assignment of a 
rating.

Accordingly, this case is REMANDED for the following:

1.  The AMC or RO should schedule the 
veteran for a VA examination to determine 
the specific residuals of the veteran's 
voiding dysfunction status post 
prostatectomy.  The veteran's claims file 
should be provided to the examiner for 
review.  The examination report should 
include a detailed history, including:
a) The number of times per day the 
veteran must change absorbent materials 
worn due to urinary leakage or 
incontinence;
b) whether he is required to wear an 
appliance due to urinary leakage or 
incontinence;
c) the daytime voiding interval, in 
hours;
d) the number of times per night he 
awakens to void;
and e) a description of any obstructive 
symptomatology.

2.  Thereafter, the AMC or RO should 
review the rating for post-surgical 
prostatectomy residuals.  If the rating 
remains below the maximum schedular 
rating for voiding dysfunction, the AMC 
or RO should issue the veteran and his 
representative a supplemental statement 
of the case (SSOC), and return the case 
to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


